NO. 07-01-0472-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                DECEMBER 13, 2001
                          ______________________________

                                   LEONE PLUMMER,

                                                         Appellant

                                             v.

                                 CHARLENE J. REEVES,

                                                Appellee
                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 37,940-C; HON. PATRICK PIRTLE, PRESIDING
                        _______________________________

                              ORDER OF ABATEMENT
                         _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.

       Leone Plummer (appellant) appeals the September 4, 2001 judgment of the 251st

District Court of Randall County in favor of appellee. Subsequent to the filing of the notice

of appeal, this court received notice from counsel for appellee that appellant has filed a

voluntary petition as debtor under Chapter 13 of the United States Bankruptcy Code. Said

notice included a file-marked copy of said petition. Pursuant to 11 U.S.C. § 362, any

further action in this appeal is automatically stayed.
         Under these circumstances, and for administrative purposes, this appeal is removed

from the docket of this Court and abated. The appeal will be reinstated upon proper

motion showing that the stay has been lifted and specifying the action required by this

Court.

         Accordingly, the appeal is abated.



                                                  Per Curiam



Do not publish.




                                              2